DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/24/2021 has been entered. Claim(s) 7-16 is/are pending in the application. 
Election/Restrictions
Applicant's election with traverse of Group I (Claims 7-9, 13) in the reply filed on 09/14/2020 is acknowledged.  The traversal is on the ground(s) that the special technical feature between the product and the method claims includes a uniformity of material properties by use of a bar heater in the method steps.  This is not found persuasive because the uniform material property limitation is not recited in the product claim, therefore the alleged special technical feature is not shared between the inventive groups even if the method fluctuation step were responsible for said property.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/14/2020.
16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: It is drawn to the non-elected method.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US20140290807A1).
Regarding Claim 7, Goto teaches a high strength, hot rolled steel comprising a composition that reads on the claimed composition for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Si
0.1-0.5
0.1-0.5 [0028]
Mn
0.8-2.0
1.6-2.0 [0029]
S
0-0.005
0-0.005 [0031]
Al
0.001-0.1
0.005-0.1 [0032]
Nb
0.01-0.07
0.03-0.07 [0033]
Mo
0-0.5
0.05-0.50 [0035]
V
0-0.1
0-0.1 [0040]
Fe
Balance
Balance


		The following elements overlap with the claimed composition ranges: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
C
0.1-0.18
0.03-0.10 [0027]
P
0.001-0.1
0.001-0.025 [0030]
Cr
0.4-1.0
0.05-0.5 [0036]
Cu
0.1-0.5
0-0.5 [0040]
Ni
0.01-0.4
0.01-0.50 [0037]

0-0.008
0-0.005 [0045]
Fe
Balance
Balance


In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claim limitation of Moeq being from 1.4-2.2, Goto teaches an Moeq of 1.4-2.2 [0039] reading on the claimed range. 
Regarding the limitation of Mo and V in a sum of 0.05-0.5, Goto teaches Mo in the range of 0.05-0.5 [0035] reading on the claimed range. (V is optional).
Regarding the microstructure limitation of 80% or more bainite as a primary phase, and 4-20% of martensite and retained austenite; Goto teaches bainite as upper bainite in an amount of 50% or more [0048] (specifically 80-95% in Tables 3-1 to 3-2), martensite in an amount of 1.4-15% [0050] the martensite phase is considered to contain some untransformed or retained austenite [0067]. This is considered to overlap with the claimed microstructure limitations. In the case where a claimed range overlaps with or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding the bainite having a grain size of 1-10 microns, Goto teaches a grain size of bainitic ferrite of 10 microns or less [0049] reading on the claim limitation.
Regarding the claim limitation of variations in in-plane yield strength YS is 70 MPa or less, the prior art does not explicitly teach the amount of variation in 
Regarding Claim 8, Goto teaches Ti in a range of 0.001-0.03% [0034] reading on the claimed range of 0-0.03% Ti. 
Regarding Claims 9 and 13, Goto teaches Ca in the range of 0.0005-0.005% [0044] reading on the claimed range of 0-0.005% Ca. 


Claims 7-9, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US20140242416A1) in view of Nakajima et al. (WO2014148001A1). 
Regarding Claim 7, Matsuda teaches a high strength, hot rolled steel comprising a composition that reads on the claimed composition for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
P
0.001-0.1
0.005-0.1 [0099]
Mo
0-0.5
0.005-0.5 [0109]
Fe
Balance
Balance


		The following elements overlap with the claimed composition ranges: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
C
0.1-0.18
0.1-0.59 [0092]
Si
0.1-0.5
0-2.2 [0095]

0.8-2.0
1-2.5 [0097]
S
0-0.005
0.0005-0.01 [0100]
Cr
0.4-1.0
0.05-5 [0110]
Al
0.001-0.1
0.005-2.0 [0102]
Nb
0.01-0.07
0.01-0.1 [0112]
Cu
0.1-0.5
0.05-2 [0116]
Ni
0.01-0.4
0.05-2 [0116]
N
0-0.008
0.001-0.010 [0104]
Fe
Balance
Balance


In the case where a claimed range overlaps with or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claim limitation of Moeq being from 1.4-2.2, Inventive examples A-D, F-O have a calculated Moeq based on equation (1) of 0.94-2.16, overlapping with the claimed range. In the case where a claimed range overlaps with or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding the limitation of Mo and V in a sum of 0.05-0.5, Matsuda teaches Mo in the range of 0.05-0.5 [0110] reading on the claimed range. 
Regarding the microstructure limitation of 80% or more bainite as a primary phase, and 4-20% of martensite and retained austenite; Matsuda prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding the limitation of bainite having a grain size between 1 and 10 microns, Matsuda is silent regarding the grain size of bainite. However, Nakajima teaches a method for forming a hot rolled bainitic steel sheet of a similar composition and microstructure (abstract) and teaches the average bainitic ferrite particle size is controlled to 1.5-5 microns for the purpose of improving precipitation of carbides while not hindering the magnetic effects (Page 5, Lines 191-200). Therefore, it would have been obvious to one of ordinary skill in the art to control the bainite grain size taught by Matsuda in the claimed range for the purpose of improving carbide precipitation while maintaining excellent magnetic effects. 
Regarding the claim limitation of variations in in-plane yield strength YS is 70 MPa or less, the prior art does not explicitly teach the amount of variation in yield strength along a plane of the steel sheet. Applicant specifies that this property is achieved by limiting fluctuations of finish rolling temperatures to less than 54 C and coiling temperature fluctuations to less than 85 C (Table 2), applicant further discloses steel sheets 9 and 10, where these examples are 
Regarding Claim 8, Matsuda teaches B in the range of 0.0003-0.005% [0114], overlapping with the claimed range of 0-0.001%. In the case where a claimed prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claims 9 and 13, Matsuda teaches Ca in the range of 0.001-0.005% [0118], reading on the claimed Ca range of 0.005% or less. 
Regarding Claim 15, Matsuda teaches C in the range of 0.1-0.59%, encompassing the claimed range of 0.11-0.18%. In the case where a claimed range overlaps with or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 
The Goto reference:
Applicant argues the Goto reference differentiates Bainitic Ferrite from Bainite in Table 3-1, therefore Goto does not teach contemplate the claim limitation of 80% or more Bainite. This is not convincing. Bainite is a microstructure that consists of a non-lamellar mixture of ferrite and carbides, and can be classified further into upper and lower bainite, also referred to as upper and lower bainite ferrite, where the difference that upper bainite is free of precipitates/carbides growing from the carbon-enriched residual austenite between its plates of ferrite, whereas lower bainite have these precipitates. (Evidenced by Bhadeshia et al. ("Bainite in steels." Metallurgical transactions A 21.3 (1990): 189-200)).  See Figure 7.1 of Page 190 of Bhadeshia below: 

    PNG
    media_image1.png
    1164
    1285
    media_image1.png
    Greyscale

Only lower bainite is expected in plain carbon steels with more than 0.32% bulk carbon content, but for concentrations less than 0.32% weight percent carbon, it is possible for upper bainite to form as well if the rate of carbon precipitation from the austenite is slow enough to allow the austenite to become enriched. (See Page 196, Section 7.3, [0001]) Therefore it is interpreted that the bainite ferrite of the prior art refers to upper lower bainite, and the separate, distinct “B” bainite phase refers to upper bainite. Upper or lower ferritic bainite are both forms of bainite and therefore Goto does teach the claimed bainite limitation. 
Further, applicant argues example H of Table 1 teaches C in a range of 0.07, in a range taught by Goto, resulting in a undesired high variation yield strength of 102 MPa (Table 3). However Goto is not limited to only the broad limitation of 0.03-0.10% C, but also teaches 
The Matsuda reference:
Applicant argues the Matsuda reference differentiates fails to teach 80% or more of bainite in the and 4-20% of martensite and a retained austenite phase, arguing that Matsuda 
Lastly applicant argues Matsuda does not teach, disclose or suggest variations in in-plane yield strength of 70 MPa or less, however, as argued in the current rejection one of ordinary skill in the art would expect the sheet of the prior art to have a similar variation in yield strength after undergoing similar finish hot rolling and coiling in which the variation of each respective temperature is 54 C or less and 85 C or less respectively, as there is motivation to reduce the amount of variation in material properties in a steel product so as to form product with uniform properties. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736